DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


          Claims 2-5, 8-10, and 12-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           The term “type” (i.e. pneumatic type)  in claim 2 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See Ex parte Attig, 7 USPQ2d 1092.           In claims 3 and 4, “said pneumatic element” lacks antecedent basis.  It appears Applicant may have intended “blower element” referred to in instant claim 1.  Also in claim 4, it is not clear what “it” refers to.  Likely,  “ it” is the device, but this is not clear.           In claims 8-10 and 12, “said [or “the”] step of releasing the gas injection” lacks antecedent basis.  Although claim 7 recites “releasing….injection gas”, claims 8-10 and 12, as recited, suggests a step prior to releasing the injection of gas such as releasing the mechanism for gas injection (something locked, pressing a button to release the mechanism for gas injection, etc.).  In other words, is it the gas being released or the injection mechanism?           In claim 12, it is not clear what “it” refers to.             Claim 13 is indefinite in that it recites a use without any active positive steps eliminating how this use is actually practiced.  See MPEP 2173.05(q).  
                                           Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.       Claims 1, 2, 4, 6-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2015/0140184 (Fu et al).           Fu et al discloses a device (including a blower element, discussed as follows) for degassing granular or powder material (e.g. ground coffee; paragraph 13) comprising a containment chamber (1) for granular or powder material and a gas produced by said material (e.g. carbon dioxide; paragraph 4) and pressurized inert gas source (10; same being pneumatic because gas is operated under pressure) which acts as a blower element by supplying said inert gas for injection into said chamber (via 6) to inherently mix the material and the related gas produced by the material (combination of ground coffee and carbon dioxide) with the injection gas, said gas being injected using a pulse valve (solenoid valve 14) which cycles between open and closed positions over time (e.g. Abstract) and wherein said containment chamber (1; silo) has a flaring bottom portion (2) wherein said pneumatic element (10; 14) for feeding the gas being arranged in relation to said bottom portion (flared portion; see Fig. 1).  Fu et al further discloses the method for degassing said granular or powder material comprising the steps of providing in said containment chamber (1) with said granular or powder material and injecting inert gas therein to provide inherent mixing of said granular or powder material with said inert gas (e.g. Abstract) wherein said injection of inert gas is carried out via a bottom portion of said containment chamber by a pulse valve (see above) at a predetermined pressure and flow rate as well as using a timer that operates said pulse valve (solenoid valve 14) to periodically open and close in such a way that the goal of removing unwanted gas from said material is achieved (e.g. paragraphs 16 and 21).  5.       Claims 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicants’ own admission (paragraphs 3 and 4 in the Published U.S. Application No. 2020/0315203).             Applicants admit the method of degassing of granular or powder material is known comprising providing said granular or powder material to a containment chamber (silo) and releasing into said containment chamber an inert gas injected at the bottom of said containment chamber (base of silo) where it is inherent that said inert gas mixes with said material. 
Claim Rejections - 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 3, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2015/0140184 (Fu et al).           The claims further call for feeding the injection gas through a plurality of pulse valves, same also being arranged along a circumferential path on the flaring bottom portion.  Although Fu et al is silent regarding same, it is not seen where a plurality of pulse valves would provide a patentable distinction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have duplicated parts (i.e. pulse valves) to increase what a single part (i.e. pulse valve) achieves absent a new and unexpected result being produced.   Additionally, it would have been obvious to have provided same in a circumferential path as a matter of preference in design but also the known concept to provide closer to uniform treatment of the material which is well within purview of one skilled in the art.8.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2015/0140184 (Fu et al) taken together with CN 104176286 (CN286).           Fu et al is silent regarding incorporating the prior step of reducing the pressure in the chamber which provides a partial vacuum condition.  However, CN286 teaches treatment of a powder material with degassing wherein a vacuum is used to pull the powder into a chamber wherein same is then degassed.  Though Fu et al employs a process wherein coffee grounds are placed in the container presumably via an opening closed by cover 4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated such pre-step of delivering said coffee grounds under an enclosed environment via vacuum to protect the environment (e.g. coffee ground dust in the air) and greater production efficiency (e.g. less loss of coffee ground material; see paragraphs 4 and 6 in English translation). 





Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
May 12, 2022